Citation Nr: 1041763	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-47 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the Veteran's 
surviving spouse for dependency and indemnity compensation 
purposes.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran had service in the Philippine Commonwealth Army from 
December 1941 to August 1942 and from May 1945 to December 1945.  
He died in February 2008; the appellant claims to be his 
surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 
2002).


FINDING OF FACT

The Veteran and the appellant are first cousins; therefore, their 
November 1959 marriage was void ab initio under Philippine law.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving 
spouse of the Veteran have not been met.  38 U.S.C.A. §§ 101, 
103, 5107(b) (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.205 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's claim for recognition as the Veteran's surviving 
spouse for VA benefits purposes is a matter of law.  The notice 
provisions and duty to assist provisions are not applicable to a 
claim where, as here, the claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed facts 
render the appellant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004 (June 23, 2004).  There is no reasonable 
possibility that any further assistance would aid the appellant 
in substantiating her claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, it is not prejudicial for the 
Board to decide the issue before it without further development.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

For VA benefit purposes, a marriage "means a marriage valid 
under the law of the place where the parties resided at the time 
of the marriage, or the law of the place where the parties 
resided when the rights to benefits accrued."  38 C.F.R. § 
3.1(j).  The Veteran and the appellant were married in November 
1959 in the Philippines.  Therefore, the Board will look to 
Philippine Law in determining whether their marriage was valid.  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j); see also Badua v. 
Brown, 5 Vet. App. 472, 474 (1993).  

The term "surviving spouse" is defined in pertinent part as a 
person of the opposite sex who (1) was the lawful spouse of a 
veteran at the time of the veteran's death, and (2) who lived 
with the veteran continuously from the date of marriage to the 
date of the veteran's death (except where there was a separation 
which was due to the misconduct of, or procured by, the veteran 
without fault of the spouse), and (3) who has not remarried.  38 
U.S.C.A § 101(3) (West 2002); 38 C.F.R. § 3.50 (2010).

However, even if a marriage is not valid due to a legal 
impediment, where a claimant, without knowledge of the legal 
impediment, entered into marriage with a veteran which, but for 
the impediment, would have been valid, and the claimant 
thereafter cohabited with the veteran for a year or more 
immediately before the veteran's death, or for any period of time 
if a child was born of the purported marriage or was born before 
such marriage, the purported marriage may be deemed valid, unless 
a claim has been filed by a legal surviving spouse who has been 
found entitled to gratuitous death benefits.  38 U.S.C.A. § 
103(a) (West 2002), 38 C.F.R. § 3.52 (2010).

Under Article 81 of the Civil Code of the Philippines, marriages 
that are incestuous and void from their performance, whether the 
relationship between the parties is legitimate or illegitimate, 
include those between ascendants and descendants of any degree; 
between brothers and sisters, whether of the full or half blood; 
and between collateral relatives by blood within the fourth civil 
degree.  Article 38 of the Family Code of the Philippines also 
provides that for reasons of public policy, marriages between 
collateral blood relatives whether legitimate or illegitimate, up 
to the fourth civil degree, are void from the beginning.  

Prior to the Veteran's death, a July 1999 decision of the Board 
denied additional compensation to the Veteran for his claimed 
dependent spouse, on the basis that their marriage was void ab 
initio as they were first cousins.  The RO denied the appellant's 
claim of entitlement to VA benefits on the same basis.  The 
evidence of record confirming the relationship as first cousins 
includes the Veteran's September 1996 statement that his mother 
and the appellant's father were sister and brother; he submitted 
the baptismal certificates of the Veteran's mother and of the 
appellant's father to confirm this assertion.  Therefore, the 
Veteran and the appellant are collateral relatives within the 
fourth civil degree; under Philippine law, their marriage is void 
from the beginning.

Although the relevant Philippine law makes the marriage between 
the Veteran and the appellant invalid, 38 C.F.R. § 3.52 contains 
certain exceptions that allow for a "deemed valid" marriage.  
However, the United States Court of Appeals for Veterans Claims 
has interpreted 38 C.F.R. § 3.52 to require that the 
determination of a claimant's knowledge with respect to the legal 
impediment turns on the appellant's state of mind at the time the 
invalid marriage was contracted.  Dedicatoria v. Brown, 8 Vet. 
App. 441 (1995).  The record does not reflect that either the 
Veteran or the appellant were unaware that they were first 
cousins at the time they were married.  Indeed, the Veteran 
admitted that they were cousins in his September 1996 statement, 
noting that they received dispensation from their priest and 
family in order to be married.  The appellant has also not 
disputed the first cousin relationship in either her September 
2009 notice of disagreement or her December 2009 substantive 
appeal.  Accordingly, the exceptions set forth in 38 C.F.R. § 
3.52 are not applicable here.  

Ultimately, the Board finds that the purported marriage between 
the Veteran and the appellant was void ab initio, and that there 
are no exceptions which would make her otherwise invalid marriage 
legitimate.  Accordingly, she may not be considered to be the 
surviving spouse of the Veteran for purposes of entitlement to VA 
benefits.


ORDER

Entitlement to recognition as the surviving spouse of the 
Veteran, for purposes of eligibility for VA benefits, is denied. 





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


